DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

16. (Currently Amended) A system comprising:
a first microphone;
a second microphone; and
one or more processors configured to perform:
receiving, via the first microphone, a first audio signal;
determining a first probability of voice activity based on the first audio signal;
receiving, via the second microphone, a second audio signal;
combining the first audio signal and the second audio signal to produce a third audio signal, the third audio signal comprising a beamforming signal;
determining a second probability of voice activity based on the third audio signal;
determining whether a first threshold of voice activity is met based on the first probability of voice activity and the second probability of voice activity;
in accordance with a determination that the first threshold of voice activity is met:
determining that a voice onset has occurred; and
transmitting an alert to a second processor of the one or more processors based on the determination that the voice onset has occurred; and
in accordance with a determination that the first threshold of voice activity is not met, forgoing determining that a voice onset has occurred.

receiving, via a first microphone, a first audio signal;
determining a first probability of voice activity based on the first audio signal;
receiving, via a second microphone, a second audio signal;
combining the first audio signal and the second audio signal to produce a third audio signal, the third audio signal comprising a beamforming signal;
determining a second probability of voice activity based on the third audio signal;
determining whether a first threshold of voice activity is met based on the first probability of voice activity and the second probability of voice activity;
in accordance with a determination that the first threshold of voice activity is met:
determining that a voice onset has occurred; and
transmitting an alert to a second processor of the one or more processors based on the determination that the voice onset has occurred; and
in accordance with a determination that the first threshold of voice activity is not met, forgoing determining that a voice onset has occurred.

Allowable Subject Matter
Claims 1-20 are allowed.

The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.

The prior art of record Schevciw et al. (US PGPUB #2011/0288860) in view of Wang et al. (US PGPUB #2020/0286465) further in view of Shin et al. (US #2012/0130713), Visser et al. (US PGPUB #2010/0323652), Vennström et al. (US PGPUB #2018/0129469), and Tran (US #2014/0194702) teaches a method comprising:
receiving, via a first microphone, a first audio signal;

receiving, via a second microphone, a second audio signal.

But Schevciw et al. in view of Wang et al. further in view of Shin et al., Visser et al., Vennström et al., and Tran fails to teach a method comprising:
combining the first audio signal and the second audio signal to produce a third audio signal, the third audio signal comprising a beamforming signal;
determining a second probability of voice activity based on the third audio signal;
determining whether a first threshold of voice activity is met based on the first probability of voice activity and the second probability of voice activity;
in accordance with a determination that the first threshold of voice activity is met:
determining that a voice onset has occurred; and
transmitting an alert to a processor based on the determination that the voice onset has occurred; and
in accordance with a determination that the first threshold of voice activity is not met, forgoing determining that a voice onset has occurred.

These limitations, in combination with the remaining limitations of independent Claims 1, 16, and 18 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651